

114 S626 IS: Helping Ensure Life- and Limb-Saving Access to Podiatric Physicians Act
U.S. Senate
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 626IN THE SENATE OF THE UNITED STATESMarch 3, 2015Mr. Grassley (for himself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to cover physician services delivered by podiatric
			 physicians to ensure access by Medicaid beneficiaries to appropriate
			 quality foot and ankle care, to amend title XVIII of such Act to modify
			 the requirements for diabetic shoes to be included under Medicare, and for
 other purposes.1.Short titleThis Act may be cited as the Helping Ensure Life- and Limb-Saving Access to Podiatric Physicians Act or the HELLPP Act.2.Recognizing doctors of podiatric medicine as physicians under the medicaid program(a)In
 generalSection 1905(a)(5)(A) of the Social Security Act (42 U.S.C. 1396d(a)(5)(A)) is amended by striking section 1861(r)(1) and inserting paragraphs (1) and (3) of section 1861(r).(b)Effective
			 date(1)In
 generalExcept as provided in paragraph (2), the amendment made by subsection (a) shall apply to services furnished on or after January 1, 2016.(2)Extension of
 effective date for State law amendmentIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of Health and Human Services determines requires State legislation in order for the plan to meet the additional requirement imposed by the amendment made by subsection (a), the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session is considered to be a separate regular session of the State legislature.3.Clarifying medicare documentation requirements for therapeutic shoes for persons with diabetes(a)In
 generalSection 1861(s)(12) of the Social Security Act (42 U.S.C. 1395x(s)(12)) is amended to read as follows:(12)subject to section 4072(e) of the Omnibus Budget Reconciliation Act of 1987, extra-depth shoes with inserts or custom molded shoes with inserts (in this paragraph referred to as therapeutic shoes) for an individual with diabetes, if—(A)the physician who is managing the individual’s diabetic condition—(i)documents that the individual has diabetes;(ii)certifies that the individual is under a comprehensive plan of care related to the individual’s diabetic condition; and(iii)documents agreement with the prescribing podiatrist or other qualified physician (as established by the Secretary) that it is medically necessary for the individual to have therapeutic shoes;(B)the therapeutic shoes are prescribed by a podiatrist or other qualified physician (as established by the Secretary) who—(i)examines the individual and determines the medical necessity for the individual to receive the therapeutic shoes; and(ii)communicates in writing the medical necessity to a certifying doctor of medicine or osteopathy for the individual to have therapeutic shoes along with findings that the individual has peripheral neuropathy with evidence of callus formation, a history of pre-ulcerative calluses, a history of previous ulceration, foot deformity, previous amputation, or poor circulation; and(C)the therapeutic shoes are fitted and furnished by a podiatrist or other qualified supplier individual (as established by the Secretary), such as a pedorthist or orthotist, who is not the physician described in subparagraph (A) (unless the Secretary finds that the physician is the only such qualified individual in the area);.(b)Effective
 dateThe amendment made by subsection (a) shall apply with respect to items and services furnished on or after January 1, 2016.(c)Rule of constructionNothing in this section shall be construed as expanding Medicare coverage for therapeutic shoes for individuals with diabetes.4.Budget savings:
			 strengthening Medicaid program integrity through continuous levy on
			 payments to
			 Medicaid providers and suppliers(a)In
 generalSection 6331(h)(2) of the Internal Revenue Code of 1986 (defining specified payment) is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by adding at the end the following new subparagraph:(D)any payment to any Medicaid provider or supplier under a State plan under title XIX of the Social Security Act..(b)Effective
 dateThe amendments made by this section shall apply to levies issued after the date of the enactment of this Act.